CRIST, Judge.
Marriage dissolution after eight years, both parties 55 years of age and having been previously married. Husband appeals. We affirm.
Husband complains about a $500.00 monthly maintenance award to wife. Wife is physically disabled, marginally educated and marginally trained. She has not worked for several years. Husband had a take home pay from employment of approximately $1,300.00. Our reading of the transcript convinces us the trial court followed the guidelines of § 452.335, RSMo.1978. Bull v. Bull, 634 S.W.2d 228, 229 (Mo.App.1982).
Husband also complains about the division of marital property. Husband does not show great disparity in the division of marital property. Our reading of the transcript convinces us the division of property was just and in accordance with § 452.330, RSMo.1978. Nilges v. Nilges, 610 S.W.2d 58 (Mo.App.1980) and Madden v. Madden, 585 S.W.2d 220 (Mo.App.1979).
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.